Exhibit 10.18

 

EAGLEBANK NON-COMPETE AGREEMENT

 

THIS NON-COMPETE AGREEMENT (“Agreement”) is made and entered into as of
August 1, 2014, by and between EagleBank, a Maryland chartered commercial bank
(the “Bank”), and Robert P. Pincus (“Pincus”).

 

RECITALS:

 

The Bank has appointed Pincus as Vice Chairman of the Bank pursuant to an
agreement entered into by the Pincus and the Bank and effective as of August 1,
2014 (the “Vice Chairman Agreement”) and the parties wish to enter into a
supplemental agreement regarding certain rights, benefits and obligations in the
event that the Bank elects to terminate Pincus’s service without Cause or Pincus
resigns following a Change in Control pursuant to the Vice Chairman Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.             Vice Chairman Agreement.  Pincus acknowledges and agrees that
this Agreement supplements the Vice Chairman Agreement, which contains
provisions that are independent of this Agreement, and that the parties’ rights
and obligations under the Vice Chairman Agreement are not modified or impaired
by this Agreement, except to the extent expressly set forth herein.  The
obligations of the Bank under this Agreement, including its obligation to pay
the compensation provided for in this Agreement, are contingent upon Pincus’s
performance of Pincus’s obligations under this Agreement.

 

2.             Certain Definitions.  As used in this Agreement, the following
terms have the meanings set forth below:

 

2.1          “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any Person owning or controlling fifty percent (50%) or more
of the outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence.  For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.2          “Bancorp” means Eagle Bancorp, Inc., a Maryland corporation.

 

2.3          “Bank” is defined in the introduction to the Recitals.  If the Bank
is merged into any other Entity, or transfers substantially all of its business
operations or assets to another Entity, the term “Bank” shall be deemed to
include such successor Entity for purposes of applying Article 8 of this
Agreement.

 

2.4          “Bank Entities” means and includes any of the Bank, Bancorp and
their Affiliates.

 

2.5          “Bank Regulatory Agency” means any governmental authority,
regulatory agency, ministry, department, statutory corporation, central bank or
other body of the United States or of any other country or of any state or other
political subdivision of any of them having jurisdiction over the Bank or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank,
including, but not necessarily be limited to:

 

(a)           the Federal Deposit Insurance Corporation or any other federal or
state depository insurance organization or fund;

 

--------------------------------------------------------------------------------


 

(b)           the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)           any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

 

(d)           any predecessor, successor or assignee of any of the foregoing.

 

2.6          “Board” means the Board of Directors of the Bank.

 

2.7          “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8          “Expiration Date” means the earlier of the expiration of the
Restricted Period hereunder or the date upon which the Bank elects to terminate
this Agreement due to a violation of Article 8 by Pincus.

 

2.9          “Person” means any individual or Entity.

 

2.10        “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.

 

2.11        “Termination Date” means the Expiration Date or the Termination Date
under the Vice Chairman Agreement.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

3.             Non-Competition Fee.

 

3.1          Non-Compete Fee Upon Involuntary Separation by the Bank without
Cause.  In the event of Termination of Pincus’s service by the Bank without
Cause, including without limitation, in the event of a Change in Control (both
as defined in the Vice Chairman Agreement), or a resignation as provided in
Section 9.2(b) or 9.3 of the Vice Chairman Agreement (collectively,
“Separation”), [and provided that Pincus (a) signs and delivers to the Bank no
later than twenty-one (21) days after the Termination Date (the “Submission
Period”), (a) a General Release and Waiver in the form attached to this
Agreement as Exhibit A (the “Release”) and (b) the Certification required
monthly in the form of Exhibit B pursuant to Section 3.4 of this Agreement, the
Bank shall, with respect to a period of one (1) year following the date on which
the Release is executed and delivered to the Bank, continue to pay Pincus,
monthly in arrears (on or before the last day of the month for the prior month),
Pincus’s compensation at the rate being paid as of the Termination Date,
together with an additional amount equal to one-twelfth of the most recent
annual cash bonus (incentive plan and discretionary), if any, for each month of
the Restricted Period during which Pincus remains in full compliance with the
provisions of Articles 3 and  4 of this Agreement.  No payment shall be made in
respect of any bonus or other compensation paid other than in cash or (c) in the
event of Termination with Cause (as defined in the Vice Chairman Agreement). 
Nothing in this Agreement shall affect Pincus’s eligibility for payments under
Section 9.4 of the Vice Chairman Agreement in accordance with the terms and
conditions set forth therein.

 

3.2          Failure to Sign General Release.  Failure to sign and deliver
timely the General Release and Waiver shall not extinguish, avoid or in any way
limit Pincus’s obligations under this Non-Compete Agreement or under the Vice
Chairman Agreement, including Section 8.5 thereof.

 

3.3          Payment Timing.  Notwithstanding the foregoing: if the twenty-one
(21) day period in which Pincus may deliver the Release begins in one calendar
year and ends in the following calendar year, the date on which payments will
commence under this Article 3 shall be in February of such following calendar
year or, if later, the month following the date on which the Release is
delivered to the Bank.

 

2

--------------------------------------------------------------------------------


 

3.4          Reporting Obligation.  As a condition to receipt of the payments
provided in this Article, Pincus shall (a) certify on a monthly basis, in
writing, signed by Pincus and delivered to the Bank not later than the 15th day
of the month, that Pincus has complied in full with the provisions of
Section 4.1, and (b) report in detail all income or compensation of any kind
(including without limitation property interests or rights to future
remuneration) from services rendered to any Person or entity, excluding the
Bank, during the preceding month, all in the form attached hereto as Exhibit B
(the “Certification”).  If such Certification is not received in a timely
fashion, on the first occurrence, the Bank shall provide written notice to
Pincus and an opportunity to cure the violation of this Section within ten days
thereafter.  If Pincus fails to cure the reporting obligation to the Bank’s
reasonable satisfaction within the specified time, or if the Certification is
inaccurate or incomplete, Pincus shall be deemed to be in violation of
Section 4.1 without further notice or opportunity to cure.

 

3.5          Contingent Repayment Obligation.  (a) In the event Pincus breaches
any provision of Article 4 of this Agreement, Pincus’s entitlement to any
payments payable pursuant to this Article 3, if and to the extent not yet paid,
shall thereupon immediately cease and terminate as of the date of such breach,
with Pincus having the obligation to repay to the Bank any payments that were
paid to him during the period of the breach, provided that the non-compete
covenant under Section 4(b) remains in effect.

 

(b) If termination was initially not for Cause but the Bank thereafter
determines in good faith that, during the Term, Pincus had engaged in conduct
that would have constituted Cause, Pincus’s entitlement to any payments pursuant
to this Article 3 shall terminate retroactively to the Termination Date, with
Pincus having the obligation to repay to the Bank all payments that were paid to
him, and, upon the return of all such payments, said General Release and Waiver,
and this Agreement shall be deemed rescinded and of no force or effect, provided
that nothing herein shall extinguish, avoid or in any way limit Pincus’s
obligations under the Vice Chairman Agreement, including Section 8.5 thereof.

 

3.6          Payment Adjustments.  Notwithstanding anything to the contrary in
this Article 3, any payment pursuant to this Article: (a) shall be subject to
(i) any delay in payment or reduction required by Section 5.2 hereof, and
(b) shall be subject to a set-off equal to the gross amount of any current or
deferred compensation, including wages, salary, fees, benefits, tangible or
intangible property or ownership rights or interests or other property rights,
received by Pincus or which he becomes entitled to receive in the future as
remuneration for services to any Person, business or other entity as a result
of, or in exchange for, any work or services performed, or any intellectual
property conveyed by Pincus, during the Restricted Period (“Remuneration”),
provided that the foregoing provision shall in no way limit or impair Pincus’s
obligations or the Bank’s rights under Article 3 or Article 4 of this
Agreement.  Pincus understands and agrees that the Bank’s set-off rights will
accrue, and any set-off pursuant to this provision will be applied to any
non-compete payments due (or previously paid or accrued), after the earlier of
Pincus’s receipt or accrual of Remuneration (the Set-off Date), and if Pincus is
not entitled to further payments under this Agreement, Pincus agrees to refund
the setoff amount in full to the Bank within fourteen (14 days) of Pincus’s
Certification reporting such remuneration or the Set-off Date, whichever is
later.

 

4.             Non-Competition.

 

4.1          (a) Pincus hereby acknowledges and agrees that, during the course
of Pincus’s service, Pincus will have, and has had, access to and become
familiar with various confidential and proprietary information of the Bank
Entities and/or relating to the business of the Bank Entities (“Confidential
Information”), including, but not limited to: business plans; operating results;
financial statements and financial information; contracts; mailing lists;
purchasing information; customer data (including lists, names and requirements);
feasibility studies; personnel related information (including employees’ skills,
knowledge, capabilities, performance, compensation, compensation plans, and
staffing plans); internal working documents and communications; and other
materials related to the businesses or activities of the Bank Entities which is
made available only to employees with a need to know or which is not generally
made available to the public.  Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as Confidential Information.  Pincus further acknowledges that in the course of
service with the Bank, Pincus has and will become familiar with and involved in
all aspects of the business and operations of the Bank Entities, as well as with
confidential information

 

3

--------------------------------------------------------------------------------


 

of or about third parties having business dealings with the Bank Entities,
including without limitation customers and prospective customers, suppliers,
business partners and affiliates of the Bank.  Pincus further acknowledges that
Pincus’s services have been and shall continue to be of special, unique and
extraordinary value to the Bank.

 

(b) Therefore, Pincus hereby covenants and agrees that upon Separation and until
the date one (1) year after the Termination Date (the “Restricted Period”),
without the express written consent of the Board in its respective sole
discretion: Pincus will not (except for services performed for or on behalf of
the Bank Entities), directly or indirectly, in any capacity (whether as a
proprietor, owner, agent, Pincus, director, shareholder, organizer, partner,
principal, manager, member, employee, contractor, consultant or otherwise)
engage in service or provide services to any person or entity in return for
remuneration or a right to remuneration of any kind, including but not limited
to current or deferred compensation, wages, salary, fees, benefits, tangible or
intangible property or ownership rights or interests or other property rights,
whether paid or conveyed to Pincus or promised in the future by any Person,
business or other entity as a result of, or in exchange for, any work or
services performed, or any intellectual property conveyed by Pincus.

 

4.2.         Exceptions; Waiver; Notice.  (a) Notwithstanding any provision
hereof to the contrary, this Article 4 does not restrict Pincus’s right to
(i) provide services without remuneration to a not-for-profit entity; or
(ii) own securities of any Entity that files periodic reports with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, provided that Pincus’s total ownership
constitutes less than two percent (2%) of the outstanding securities of such
company and such acquisition does not violate: (A) the Code of Conduct or any
other policy of the Bank, including any policy related to inside information;
(B) any applicable securities law; or (C) any applicable standstill or other
similar contractual obligation of the Bank.

 

(b) (i) The restrictions set forth in Section 4.1 shall not apply to Pincus’s
post-Termination service or activities if Pincus requests a waiver and receives
the prior express written and informed consent of the Board, subject to such
limitations and restrictions as the Chairman of the Board may impose in his sole
discretion. Failure to execute and timely submit a Waiver in the form of
Exhibit C, attached hereto (the “Waiver”) shall be deemed to be a violation of
this Agreement and shall, at the Bank’s election, operate as a waiver by Pincus
in accordance with the terms of Exhibit C provided that the Bank makes the
payments specified in this Agreement, or shall entitle the Bank, to halt or
recoup any payments made hereunder.

 

(c)  Except as to employment or services permitted in this Section, before
Pincus accepts employment or service with any other person or entity while any
of Section 4.1 is in effect, Pincus will provide the prospective employer or
Person for whom services would be rendered written notice of the provisions of
Article 4 only [not the full Agreement] and will deliver a copy of the notice to
the Bank.

 

4.3.         Bank Right to Recovery.  In the event of the breach by Pincus of
any of the provisions of this Article, subject to its election under 4.2 (b),
the Bank shall be entitled, in addition to all other available rights and
remedies, to recover amounts already paid under Section 3.1 of this Agreement
and to withhold any or all of the amounts agreed to be paid to Pincus under
Section 3.1.

 

4.4.         Reasonableness.  Pincus acknowledges and agrees that the
restrictions set forth in this Article are founded on valuable consideration,
including without limitation the non-compete fees contained in this Agreement,
are reasonable in duration and scope and are necessary to protect the legitimate
business interests of the Bank Entities and their respective businesses,
shareholders, directors, Pincus and employees. Pincus further acknowledge that
these covenants have a unique, very substantial and immeasurable value to the
Bank, that Pincus considers the payments hereunder to be fair and adequate
compensation for the covenants made by Pincus, that he has sufficient assets and
skills to earn a reasonable and satisfactory livelihood, and that the
restrictions set forth in this Agreement will not unreasonably restrain Pincus’s
ability to earn a livelihood.  Pincus acknowledges and agrees that Bank’s
Confidential Information would provide significant value and unfair competitive
advantages to any competitor on a nationwide basis and that a more limited
duration or narrower geographic scope to the covenant would not sufficiently
protect the Bank’s legitimate business interest in preserving the Confidential
Information to which Pincus has had access, given the national nature of
financial services and the ability of other persons and entities to engage in
competition with the Bank through electronic communications.  Finally, Pincus
acknowledges that he

 

4

--------------------------------------------------------------------------------


 

fully understands the terms of this Agreement and has had an opportunity to
consult with counsel of Pincus’s own choosing if he elects to do so.

 

4.5          Judicial Modification.  If any court of competent jurisdiction
should determine that the duration, geographical area or scope of any provision
or restriction set forth in this Article 4 exceeds the maximum duration,
geographic area or scope that is reasonable and enforceable under applicable
law, the parties agree that, to the extent then allowed under governing law,
said provision shall automatically be modified and shall be deemed to extend
only over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

5.             Section 409A.

 

5.1          Avoidance of Imposition.  It is the intention of the parties hereto
that this Agreement and the payments provided for hereunder shall not be subject
to, or shall be in accordance with, Section 409A, and thus avoid the imposition
of any tax and interest on Pincus pursuant to Section 409A(a)(1)(B) of the Code,
and this Agreement shall be interpreted and construed consistent with this
intent.  Pincus acknowledges and agrees that he shall be solely responsible for
the payment of any tax or penalty which may be imposed or to which he may become
subject as a result of the payment of any amounts under this Agreement.

 

5.2          Possible Delay in Payment(s).  Notwithstanding any provision of
this Agreement to the contrary, if Pincus is a “specified employee” at the time
of Pincus’s “separation from service”, any payment of “nonqualified deferred
compensation” (in each case as determined pursuant to Section 409A) that is
otherwise to be paid to Pincus within six (6) months following Pincus’s
separation from service, then to the extent that such payment would otherwise be
subject to interest and additional tax under Section 409A(a)(1)(B) of the Code,
such payment shall be delayed and shall be paid on the first business day of the
seventh calendar month following Pincus’s separation from service, or, if
earlier, upon Pincus’s death.  Any deferral of payments pursuant to the
foregoing sentence shall have no effect on any payments that are scheduled to be
paid more than six (6) months after the date of separation from service.

 

5.3          Modification to Comply.  The parties hereto agree that they shall
take such actions as may be necessary and permissible under applicable law,
regulation and guidance to amend or revise this Agreement in order to ensure
that Section 409A(a)(1)(B) does not impose additional tax and interest on
payments made pursuant to this Agreement.

 

6.             Remedies.  Pincus understands and agrees that money damages may
not be a sufficient remedy for a breach by Pincus of the provisions of Article 4
and that, in the event of any breach or threatened or attempted breach of any
provision of Article 4 by Pincus, the Bank shall, in addition to and not to the
exclusion of any other rights and remedies at law or in equity, be entitled to
seek and receive from any court of competent jurisdiction (i) full temporary and
permanent injunctive relief enjoining and restraining Pincus and each and every
other Person concerned therein from the continuation of such violative acts and
(ii) a decree for specific performance of the applicable provisions of this
Agreement, without being required to furnish any bond or other security.  In the
event of any litigation brought by either party to enforce rights under this
Agreement, the prevailing party shall recover from the other party its
reasonable attorneys’ fees and costs incurred in connection with such
litigation.

 

7.             Nondisclosure of this Agreement.  The terms, conditions and fact
of this Agreement are strictly confidential.  From and after the date of
execution of this Agreement, Pincus agrees not to disclose, directly or
indirectly, the existence of this Agreement or any of the terms and conditions
herein to any Person except that Pincus may disclose the existence of this
Agreement or the terms and conditions herein to Pincus’s immediate family, tax,
financial or legal advisers, prospective employers (with whom Pincus’s service
is not prohibited by Section 4.1), any taxing authority, or as required by law. 
If Pincus is asked about the existence and/or terms and conditions of this
Agreement, Pincus is permitted to state only that “the terms of my service are a
confidential matter that I am not able to disclose.”  Pincus acknowledges that
the terms of this Section 7 are a material inducement for the Bank to enter into
this Agreement.  Notwithstanding the foregoing, Pincus may disclose such
information

 

5

--------------------------------------------------------------------------------


 

regarding this Agreement as may be disclosed by the Bank Entities in any
document filed with the Securities and Exchange Commission and the Bank may
disclose this Agreement as it deems necessary or advisable.

 

8.             Assignability.  Pincus shall have no right to assign this
Agreement or any of Pincus’s rights or obligations hereunder to another party or
parties.  The Bank may assign this Agreement to any of its Affiliates or to any
Person that acquires a substantial portion of the operating assets of the Bank. 
Upon any such assignment by the Bank, references in this Agreement to the Bank
shall automatically be deemed to refer to such assignee instead of, or in
addition to, the Bank, as appropriate in the context.

 

9.             Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof.  Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland within
Montgomery County or in the United States District Court for the District of
Maryland.  Accordingly, each party (a) agrees to submit to the jurisdiction of
such courts and to accept service of process at its address for notices and in
the manner provided in Section 10 for the giving of notices in any such action
or proceeding brought in any such court and (b) irrevocably waives any objection
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient or inappropriate forum.

 

10.          Notices.  All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given as follows: (a) when
hand delivered to the other party; (b) when received by facsimile at the
facsimile number set forth below, provided, however, that any notice given by
facsimile shall not be effective unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in a United States
post office first-class postage prepaid and addressed to the applicable party as
set forth below or (ii) the receiving party delivers a signed written
confirmation of receipt for such notice either by facsimile or by any other
method permitted under this Section; or (c) when deposited in a United States
post office with first-class certified mail, return receipt requested, postage
prepaid and addressed to the applicable party as set forth below; or (d) when
deposited with a national overnight delivery service reasonably approved by the
parties (Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next-business-day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider.  Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a non-business day, notice shall be deemed given the next business
day).  Any notice sent by Untied States mail shall be deemed given three
(3) business days after the same has been deposited in the United States mail. 
Any notice given by national overnight delivery service shall be deemed given on
the first business day following deposit with such delivery service.  For
purposes of this Agreement, the term “business day” shall mean any day other
than a Saturday, Sunday or day that is a legal holiday in Montgomery County,
Maryland.  The address of a party set forth below may be changed by that party
by written notice to the other from time to time pursuant to this Article.

 

To:          Pincus, as set forth on the signature page.

 

To:          EagleBank

c/o Ronald D. Paul, CEO

7815 Woodmont Avenue

Bethesda, MD 20814

Fax No.: 301-986-8529

 

cc:

EagleBank

c/o Laurence E. Bensignor

Executive Vice President and General Counsel

7815 Woodmont Ave.

Bethesda, MD 20814

Fax No.: 301-841-9872

 

6

--------------------------------------------------------------------------------


 

11.          Entire Agreement.  This Agreement contains all of the agreements
and understandings between the parties hereto with respect to the terms and
conditions upon which Pincus may be entitled to supplemental non-compete
compensation and the non-compete covenants which may apply to Pincus under the
circumstances set forth herein, and  supplements Section 8.5 of the Vice
Chairman Agreement in the event of a Separation, which shall remain in effect
and shall be applicable to Pincus and given full effect without limiting in any
way Pincus’s obligations and the Bank’s rights under this Agreement.  No oral
agreements or written correspondence shall be held to affect the provisions
hereof.  No representation, promise, inducement or statement of intention has
been made by either party that is not set forth in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention not so set forth.

 

12.          Headings.  The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

13.          Severability.  Should any part of this Agreement for any reason be
declared or held illegal, invalid or unenforceable in whole or in part, such
determination shall not affect the legality, validity or enforceability of any
remaining portion or provision of this Agreement, which remaining portions and
provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated,
provided that if any court of competent jurisdiction shall find the provisions
of Section 4.1(b) to be unenforceable, the parties agree that Section 8.5 of the
Vice Chairman Agreement shall remain in effect as to Pincus and he shall be
bound thereby.

 

14.          Amendment; Waiver.  Neither this Agreement nor any provision hereof
may be amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. 
The failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same.  No waiver by either party of the breach of any term,
provision or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term, provision or covenant contained in this Agreement.

 

15.          Gender and Number.  As used in this Agreement, the masculine,
feminine and neuter gender, and the singular or plural number, shall each be
deemed to include the other or others whenever the context so indicates.

 

16.          Binding Effect.  This Agreement is and shall be binding upon, and
inures to the benefit of, the Bank, its successors and assigns, and Pincus and
Pincus’s heirs, executors, administrators, and personal and legal
representatives.

 

IN WITNESS WHEREOF, the parties have executed this Vice Chairman Agreement as of
the date first written above.

 

 

EAGLEBANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Pincus:

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

Fax No.:

 

7

--------------------------------------------------------------------------------


 

Attachment A

 

Form of

General Release and Waiver of All Claims

 

Pincus (“you”) executes this General Release And Waiver of All Claims (the
“Release”) as a condition of receiving certain payments and other benefits in
accordance with the terms of Section 3.1 of the Non-Compete Agreement dated as
of August 1, 2014.  All capitalized terms used but not otherwise defined herein
shall have the same meaning as in your Vice Chairman Agreement.

 

1.              RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
[modify to specifically include any additional Affiliates] and each and every
one of their former or current subsidiaries, parents, affiliates, directors,
Pincuss, employees, agents, parents, affiliates, successors, predecessors,
subsidiaries, assigns and attorneys (the “Released Parties”) from any and all
charges, claims, damages, injury and actions, in law or equity, which you or
your heirs, successors, executors, or other representatives ever had, now have,
or may in the future have by reason of any act, omission, matter, cause or thing
through the date of your execution of this Release.  You understand that this
Release is a general release of all claims you may have against the Released
Parties based on any act, omission, matter, case or thing through the date of
your execution of this Release.

 

2.              WAIVER.

 

You realize there are many laws and regulations governing the service
relationship.  These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Maryland Civil Rights
Act, the Maryland Wage Payment and Collection Law, Maryland Occupational Safety
and Health Act, the Maryland Collective Bargaining Law, and any other state,
local and federal employment laws; and any amendments to any of the foregoing. 
You also understand there may be other statutes and laws of contract and tort
that also relate to your service.  By signing this Release, you waive and
release any rights you may have against the Released Parties under these and any
other laws, except those as to which a waiver and release is not permitted as a
matter of law, based on any act, omission, matter, cause or thing through the
date of your execution of this Release.  You also agree not to initiate, join,
or voluntarily participate in any action or suit in any court or to accept any
damages or other relief from any such proceeding brought by anyone else based on
any act, omission, matter, cause or thing through the date of your execution of
this Release, provided that nothing in this Agreement shall be construed to
prohibit you from filing a charge with or participating in any investigation or
proceeding conducted by the EEOC, NLRB, or any comparable state or local
agency.  Notwithstanding the foregoing, you hereby waive your right to recover
individual relief with respect to any charge, complaint, or lawsuit filed by you
or anyone on your behalf, any you agree that you will not accept any benefit
that you may be entitled to receive in connection with any action taken by any
other person or agency against the Bank.  Additionally, you represent that you
have no pending complaints or charges filed against the Bank.

 

By execution of this Agreement and in consideration of the benefits provided
herein, you understand that you are specifically waiving any rights or claims
that you may have under the Age Discrimination in Employment Act (“ADEA”), 29
U.S.C. §§ 621, et sec.  You state that your waiver of these ADEA claims is
knowing and voluntary, and you understand that you are forever releasing the
Bank (and its affiliates and related persons who are Released Parties) with
respect to all such claims.  This waiver does not apply to any rights or claims
that relate to events which may occur after the date this Agreement becomes
effective, or to any rights or claims to test the knowing and voluntary nature
of this Agreement, solely to the extent required under the ADEA and Older
Workers Benefit Protection Act (“OWBPA”).

 

8

--------------------------------------------------------------------------------


 

3.              NOTICE PERIOD.

 

This document is important.  We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor.  If you agree to the terms of
this Release, sign in the space indicated below for your signature.  You will
have twenty-one (21) [45 days if deemed to be a group layoff under OWBPA]
calendar days from the date you receive this document to consider whether to
sign this Release.  If you choose to sign the Release before the end of that
twenty-one day period, you certify that you did so voluntarily for your own
benefit and not because of any coercion.

 

4.              RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.4 of your Vice Chairman
Agreement.

 

5.              REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, the Chairman of the Bank’s Board of Directors must receive written
notice before the end of the seven (7)-day period. In the event you revoke or do
not accept this Release, you will not be entitled to any of the payments or
benefits that you would have been entitled to under the Non-compete Agreement by
virtue of executing this Release. If you do not revoke this Release within seven
(7) days after you sign it, it will be final, binding, and irrevocable.

 

IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Release, as of the day and year first set forth below.

 

 

 

 

 

Pincus

 

Date

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Date

 

 

9

--------------------------------------------------------------------------------


 

Exhibit B

 

Pincus’s Monthly Report and Certification

 

Date:           

 

Submitted by:                                          [Pincus’s name]

 

In accordance with Section 3.4 of my Non-compete Agreement with EagleBank, dated
as of August 1, 2014, (the “Agreement”), I certify that:

 

a.             I have been and remain in full compliance with Section 4.1 (b) of
the Agreement, including, without limitation, my obligation thereunder to
refrain from engaging in service or providing services to any person or entity
in exchange for remuneration of any kind, including deferred payments or
property rights, except as, and only to the extent, allowed under Section 4.2
(a) and (b) of the Agreement, and I have complied fully with Section 4.2(b) and
(c). and make the following report regarding any such services: [fully describe
any employment or services in specific detail including parties, locations,
dates, terms, duties or services and nature of remuneration]; and

 

b.             I have fully and accurately reported all prior remuneration since
the date of Separation and during the preceding calendar month I received, or
acquired rights to receive, only the following remuneration within the meaning
of Section 4.1(b) of the Agreement:

 

1.             Wages, salary, fees, bonuses or other cash compensation:

 

 

[insert full description of nature and amount of remuneration and identify
payor];

 

2.             Benefits and/or deferred compensation rights:

 

 

[insert full description of nature and amount and identify payor];

 

3.             Tangible or intangible property or ownership rights or interests
or other property rights, whether paid or conveyed to Pincus or promised in the
future:

 

 

[Insert full property description and identify all other parties to agreement or
conveyance].

 

I acknowledge and agree that any payments made or to be made by the Bank
pursuant to the Agreement shall be subject to a set-off equal to the gross
amount of any remuneration I have received, or acquire a right to receive in the
future, during the Restricted Period, as set forth in Section 3.6(b) of the
Agreement, and that the foregoing provision does not limit or impair my
obligations or the Bank’s rights under Article 3 or Article 4 of the Agreement. 
I further understand and agree that the Bank’s set-off rights will accrue, and
any set-off pursuant to this provision will be applied to any non-compete
payments due (or previously paid or accrued), after the earlier of my receipt of
income, benefits or property or the vesting of a right or the creation of a
contractual entitlement to such income, benefits or property (the Set-off Date),
and if I am not entitled to further payments under this Agreement, I agree to
refund the setoff amount in full to the Bank within fourteen (14 days) of this
Certification or the Set-off Date, whichever is later.

 

I understand and acknowledge that any false, incomplete or delinquent report or
Certification of the foregoing information will result in my forfeiture of
rights to payments under the Agreement in the future and may result in an
obligation to repay all or part of any payments I have received pursuant to the
Agreement to date.

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

Print Name

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit C

 

WAIVER AND ELECTION TO TERMINATE SUPPLEMENTAL NON-COMPETE AGREEMENT

 

Recitals

 

I,                                        [INSERT NAME] (hereinafter “Pincus”),
[CHOOSE APPLICABLE LANGUAGE: having been notified by EagleBank (the “Bank”) that
my service will be terminated without Cause as defined in {OR} having resigned
from employment with the Bank pursuant to Section 9.2(b) or 9.3 of] my Vice
Chairman Agreement with the Bank, dated as of August 1, 2014, (the “Vice
Chairman Agreement”), acknowledge that:

 

a.             I have entered into an agreement, dated as of August 1, 2014, to
receive substantial payments in exchange for a supplemental covenant not to
compete with the Bank as set forth in the Non-compete Agreement to which this
Waiver was attached as Exhibit C (the “Agreement”);

 

b.             I understand that I may elect, within the time period specified
in Section 4. 2 of the Agreement, to opt out of the Agreement and not to be
bound by or receive payments under the Agreement and I agree that the Bank has
the sole right to determine compliance with Section 4.2 in the exercise of its
reasonable discretion;

 

c.             I have been afforded a full and fair opportunity to review the
Agreement and I have had an opportunity to consult with counsel of my own
choosing, at my election;

 

d.             I understand the terms of the Agreement; and

 

e.             I understand that my election to opt out and to terminate the
Non-compete Agreement does not extinguish, avoid or in any way limit my
continuing obligations under the Vice Chairman Agreement, including my
obligation to comply with the restrictions on competition set forth in section
8.5 of the Vice Chairman Agreement.

 

Election and Waiver of Rights

 

HAVING CONSIDERED THIS MATTER FULLY, I HEREBY ELECT TO TERMINATE THE NON-COMPETE
AGREEMENT AND I WAIVE AND RELEASE ALL RIGHTS AND CLAIMS OF ANY KIND OR NATURE
RELATING TO THE AGREEMENT, INCLUDING ALL CLAIMS RELATING IN ANY WAY TO THE
BANK’S OFFER TO ENTER INTO THE AGREEMENT AND ALL CLAIMS RELATING IN ANY WAY TO
ANY PRIOR UNDERSTANDINGS, REPRESENTATIONS OR COMMUNICATIONS RELATING TO THE
AGREEMENT.

 

I UNDERSTAND THAT THIS ELECTION IS FINAL AND BINDING UPON ME, AND UPON MY
SUCCESSORS, HEIRS, ATTORNEYS AND ASSIGNS.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this WAIVER AND ELECTION TO TERMINATE
SUPPLEMENTAL NON-COMPETE AGREEMENT.

 

 

Pincus:

 

 

 

 

 

 

 

Date:

 

 

 

 

Notice Address:

 

 

 

 

 

Fax No.:

 

 

 

 

Reviewed, agreed and accepted by:

 

 

 

EAGLEBANK

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

12

--------------------------------------------------------------------------------